Citation Nr: 0833674	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a higher rating for right knee 
instability, currently evaluated as 30 percent disabling.

2.	Entitlement to a higher rating for limitation of flexion 
with osteoarthritis with bicompartment narrowing of the right 
knee, currently evaluated as 10 percent disabling.

3.	Entitlement to a higher rating for limitation of 
extension of the right knee, currently evaluated as 20 
percent disabling. 
 

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which in part, denied a claim for a higher rating 
than 30 percent for status-post right knee arthroplasty and 
reconstruction, evaluated on the basis of recurrent 
subluxation and instability. Hearings were held on this claim 
before a Decision Review Officer (DRO) at the RO in January 
and November 2004.

The Board's September 2006 decision denied several claims 
then on appeal for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 (West 2002). The Board remanded the claim 
for increased rating for a right knee disability to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) 
for further development.

The veteran appealed the denial of her claims under 38 
U.S.C.A. § 1151 to the United States Court of Appeals for 
Veterans Claims (Court), and those matters remain pending 
before the Court and will not be addressed presently. 


The RO/AMC's April 2008 rating decision has since granted 
service connection for limitation of right knee extension, 
with a 20 percent rating; and for right knee limitation of 
flexion with osteoarthritis and bicompartment narrowing, with 
a 10 percent rating, both effective October 19, 2006. 
Following the award of what were separate ratings for right 
knee manifestations, claims for higher schedular ratings 
remain on appeal absent indication the veteran is satisfied 
with these decisions. See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


FINDINGS OF FACT

1.	The veteran is in receipt of the highest assignable 
schedular evaluation for right knee instability and recurrent 
subluxation. 

2.	The degree of flexion in the right knee is no worse than 
to 45 degrees including taking into account functional loss 
due to pain, repetitive motion and other factors.

3.	Prior to February 2, 2004, the veteran had right knee 
extension limited to 10 degrees.

4.	From February 2, 2004 to October 18, 2006, the veteran 
had right knee extension limited to 10 degrees, with 
additional decreased mobility estimated at 30 percent due to 
functional loss.

5.	Since October 19, 2006, right knee extension has been no 
worse than limited to 15 degrees and absent measurable 
functional loss. 


CONCLUSIONS OF LAW

1.	The criteria for higher rating than 30 percent for right 
knee instability are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2008).
2.	The criteria for higher rating than 10 percent for 
limitation of flexion with osteoarthritis with bicompartment 
narrowing of the right knee are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5260 (2008).

3.	The criteria for a 10 percent rating for limitation of 
extension of the right knee prior to February 2, 2004, are 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5261 (2008).

4.	The criteria for a 20 percent rating for limitation of 
extension of the right knee from February 2, 2004 to October 
18, 2006, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5261 (2008).

5.	The criteria for higher rating than 20 percent for 
limitation of extension of the right knee since October 19, 
2006, are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  her claims through correspondence dated 
from May 2002 to September 2006 that addressed each element 
of satisfactory notice set forth under the Pelegrini II 
decision. The February 2004 Statement of the Case (SOC) and 
later Supplemental Statements of the Case (SSOCs) provided 
citation to the applicable rating criteria. The VCAA notice 
correspondence explained the joint obligation between VA and 
the veteran to obtain evidence including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records. Furthermore, an addendum to the September 
2006 VCAA letter provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits, consistent with the holding in the 
Dingess/Hartman decision. 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and            lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any notice deficiency in this 
regard does not constitute prejudicial error that would 
preclude the essential fairness of this adjudication. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed,                 or (3) that a benefit could not 
have been awarded as a matter of law.                Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007). See also 
Vazquez-Flores, 22 Vet. App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims. The VCAA notice correspondence informed the veteran   
that she would need to provide evidence indicating that her 
service-connected right knee disorder had increased in 
severity, and identified relevant sources of lay evidence and 
medical findings for this purpose. The SOC further discussed 
the pertinent rating criteria, providing constructive notice 
of the applicable rating provisions. The claims were then 
readjudicated on several instances, most recently through an 
April 2008 SSOC. The veteran also has not identified any 
information or evidence not already obtained to warrant 
further adjudication of this matter.         Thus, the 
veteran was afforded an opportunity to substantiate her 
claims in view of the comprehensive notice provided. See 
Sanders, supra; Vazquez, supra. 

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance, the relevant VCAA 
notice letters were sent to the veteran following issuance of 
the April 2002 rating decision on appeal. However, the 
veteran has had an opportunity to respond to the most recent 
correspondence dated in September 2006 in advance of the 
April 2008 SSOC readjudicating her claims. During this 
timeframe, she underwent further VA medical examination in 
October 2006. There is no indication of any further available 
information or evidence to obtain. Thus, notwithstanding any 
error in timing of notice, the veteran still has had the full 
opportunity to participate in the adjudication of the claims 
on appeal. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive VA 
outpatient records, private treatment records, and records 
pertaining to receipt of benefits from the Social Security 
Administration (SSA). The veteran has undergone numerous VA 
examinations. In support of her claims, she has provided 
several personal statements, and additional private medical 
records. She has also testified during January and November 
2004 DRO hearings held at the RO. In December 2005, she 
withdrew a request to testify at a videoconference hearing 
before a Veterans Law Judge of the Board. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims on the merits.

Analysis of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss  of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). The claimant may still 
experience multiple distinct degrees of disability that 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, particularly 
during times when these symptoms "flare up," such as during 
prolonged use. Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The April 2002 rating decision on appeal denied a claim for a 
higher rating than 30 percent for the veteran's right knee 
disability, then evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee due to 
recurrent subluxation and lateral instability.

The RO has since assigned separate additional ratings of 10 
percent based on limitation of knee flexion, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260; and of 20 percent based on 
limitation of extension, under Diagnostic Code 5261. See 38 
C.F.R. § 4.14 (indicating circumstances in which separate 
ratings may be assigned, though evaluation of the same 
manifestation under various diagnoses is to be avoided). See 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of leg flexion, a noncompensable rating is 
assigned when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees. 

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to                  
45 degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted 
for moderate disability, and a maximum 30 percent evaluation 
is warranted for severe disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and for limitation of knee 
extension without violation of the rule against pyramiding 
(at 38 C.F.R.                 § 4.14), regardless of whether 
the limited motions are from the same or different causes. 
See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

As the present assigned ratings for the several components of 
the veteran's right knee disability are appropriate based on 
the most contemporaneous and detailed evidence of record, the 
claims for increased evaluations will be denied. The veteran 
is in receipt of the highest assignable 30 percent rating for 
knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and the Board's discussion of the medical evidence will 
pertain to other applicable rating criteria including for 
limitation of motion.  

The evidence of record documenting the severity of the 
veteran's right knee symptoms since filing of a July 2000 
claim for increase includes a September 2000 VA examination, 
which revealed diffuse tenderness along the joint line on the 
sides of the knee and overlying the patella. Range of motion 
testing indicated right knee extension to 10 degrees actively 
and 6 degrees passively. Flexion was to 90 degrees, actively 
and passively. The diagnosis was chronic right knee condition 
with pain, limited motion, instability and occasional locking 
of the joint. The examiner explained that these symptoms were 
routinely worsened by fatigue and simple activities of daily 
living, but was unable to assess whether motion was further 
limited during such exacerbations. 

On a February 2004 examination of the joints inspection of 
the right knee revealed no effusion. There was a marked large 
spur consisting of both spurs from the tibia and femoral 
condyle on medial side of the knee, some medial joint 
narrowing, and crepitus on motion. The veteran had extension 
to 10 degrees, and flexion to 80 degrees. Patellofemoral 
alignment was approximately 10 degrees of valgus, and 
comparable to the left side. The examiner anticipated that 
flare-ups occurred which would likely limit motion by another 
30 percent.

An examination again in December 2005 revealed range of 
motion findings of 20 degrees extension and 80 degrees 
flexion actively; and 20 degrees extension and 84 degrees 
flexion passively. It was estimated that during periods of 
flare-up and repeated use the veteran might lose an 
additional 10 to 15 degrees of flexion. Range of motion was 
limited due to pain and muscle guarding. There was some 
atrophy of the quadriceps group and the calf muscle on the 
right side. The diagnosis was status-post anterior cruciate 
ligament repair; and degenerative joint disease of the right 
knee with pain, muscle weakness and marked decrease of range 
of motion.

VA examination in October 2006 indicated mild crepitus on 
limited range of motion. The right knee was tight and the 
veteran held the knee somewhat rigidly, attempting to prevent 
motion during the examination. Range of motion consisted of 
extension to 15 degrees and flexion to 45 degrees. However, 
when abstractly noting the veteran in a relaxed attitude, she 
was able to straighten out the knee to almost full extension 
and flexed the knee to near 90 degrees when putting on her 
shoe. There was no indication of atrophy of the quadriceps or 
hamstring mechanism. There were some scars from previous 
surgery to the front of her knee one measuring 6.25 inches 
and another curvilinear and 7 inches. These were well-healed 
with no signs of local inflammation and no drainage. The 
diagnosis was likely post-traumatic degenerative arthritis of 
the right knee involving primarily the medial compartment. 
The examiner commented that the changes in the right knee 
appeared to have reached a certain degree of maturity. While 
there was some increase in discomfort at times with prolonged 
weight-bearing or standing, it was unlikely that she lost any 
additional range of motion with repetitive use. 

Based on these findings the current assigned 10 percent 
rating for right knee flexion is consistent with the evidence 
of record. The most pronounced degree of limitation upon 
flexion was indicated on the October 2006 VA examination as 
45 degrees. The examiner did not observe further limited 
mobility due to functional loss as is considered when 
evaluating orthopedic disabilities on limitation of motion.
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 
C.F.R. §§ 4.40, 4.45. This objective measurement warrants a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5260. The December 2005 examination indicating flexion to 84 
degrees with decreased motion by an additional 30 percent 
during a flare-up, demonstrates at best limited motion at the 
noncompensable level under Diagnostic Code 5260 for flexion 
of approximately 60 degrees.

The Board has considered the extent of limitation of 
extension of the right knee. VAOPGCPREC 9-04. The September 
2000 VA examination determined there was limitation of 
extension to 10 degrees actively, with functional impairment 
not quantifiable as additional degrees of lost motion. As of 
that time the requirements for a 10 percent rating were met. 
38 C.F.R. § 4.71a, Diagnostic Code 5261. The February 2004 
examination findings of extension to 10 degrees, with nearly 
one-third decrease during flare-ups, sufficiently approximate 
the criteria for a 20 percent rating. The Board has the 
province to award staged ratings even when not involving the 
initial disability rating following the grant of service 
connection. See Hart, 21 Vet. App. at 505. Hence, a 10 
percent rating is assigned prior to February 2, 2004 during 
the pendency of this claim, and a 20 percent rating from 
February 2, 2004 to October 18, 2006. 

Since on examination in October 2006 right knee extension was 
no worse than 15 degrees and did not worsen on repetitive 
motion, there is no basis to assign any higher evaluation 
than 20 percent under Diagnostic Code 5261 since October 19, 
2006. The claim for a higher rating during this time period 
is denied.

The veteran's post-surgical scars from previous right knee 
surgery also do not warrant a compensable rating in the 
absence of relevant symptoms such as instability or pain on 
examination, nor are these scars at or near the criteria for 
a compensable rating based on surface area alone. See 38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008). The most recent 
VA examination further ruled out quadriceps atrophy that 
would demonstrate muscle injury as a basis for a separate 
evaluation.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran          has not shown that her service-
connected right knee disability has caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular rating. The report of 
the December 2005 VA examination indicated that she was not 
then employed due to several medical problems and not limited 
to the right knee alone. The veteran's right knee disability 
also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 10 percent rating 
for limited right knee extension up until February 2, 2004, 
and 20 percent rating from February 2, 2004 to October 18, 
2006. The claims for increased ratings for right knee 
instability and limitation of flexion, as well as limitation 
of extension since October 19, 2006, are denied. As the 
preponderance of the evidence is unfavorable on these 
additional claims, the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b);             38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A rating in excess of 30 percent for right knee instability 
is denied.

A rating in excess of 10 percent for limitation of flexion 
with osteoarthritis with bicompartment narrowing of the right 
knee is denied.

A 10 percent rating for limitation of extension of the right 
knee prior to February 2, 2004, is granted, subject to the 
law and regulations governing the payment of VA compensation 
benefits.

A 20 percent rating for limitation of extension of the right 
knee from February 2, 2004 to October 18, 2006, is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.
A rating in excess of 20 percent for limitation of extension 
of the right knee since October 19, 2006, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


